DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/561371 filed on 9/5/2019.  Claims 1-19 are pending for examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 currently recites “An aircraft” comprising “the apparatus” of claim 18.  It is unclear whether the aircraft of claim 19 should be treated as a separate independent claim or if it should be a dependent claim upon the apparatus of claim 18. For examination purposes, however, claim 19 has been interpreted to be a separate independent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Please correct the Fee Worksheet (SB06) to reflect the proper number of independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-10, 12, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill GB 2549736 (“Bill”) in view of Dellac et al. US 2008/0201025 (“Dellac”).

As to claims 1, 17, 18, and 191, Bill discloses a system and method of controlling application of aircraft wheel brakes, comprising:
[determining] a period during which the first wheel brake and the second wheel brake reach respective specified temperatures (see at least Fig 5, ¶65-67; the temperature values in the second part 582 after T2 (which is the maximum temperature), are determined based on a cooling rate which has been determined based on a received measurement of the temperature of the further brake and on information relating the thermal behaviour of the subject brake to the thermal behaviour of the further brake, e.g. in the manner described above), 
wherein, the relationship is determined between a first cooling characteristic of the first wheel brake, according to which first cooling characteristic the first wheel brake cools when in a first retracted position within the aircraft, and a second cooling characteristic of the second wheel brake, according to which second cooling characteristic the second wheel brake cools when in a second retracted position within the aircraft (see at least Fig 5, ¶65-67; the temperature values in the second part 582 after T2 (which is the maximum temperature), are determined based on a cooling rate which has been determined based on a received measurement of the temperature of the further brake and on information relating the thermal behaviour of the subject brake to the thermal behaviour of the further brake, e.g. in the manner described above).

Bill fails to explicitly disclose controlling application of a first wheel brake of an aircraft and a second wheel brake of the aircraft in dependence upon a determined relationship. However, Dellac teaches controlling application of a first wheel brake of an aircraft and a second wheel brake of the aircraft in dependence upon a determined relationship (see at least Fig 3; ¶40-46; the braking control module 11 generates braking levels Fg, Fd that are adapted to satisfy the braking objective F, but having an effect on steering torque that merely comes as close as possible to the steering objective C, given the capacities of the brakes. More generally, braking levels Fg, Fd are sought that maximize a simultaneous satisfaction level for both objectives F and C while taking account of any limitations of one or more brakes.). 
Thus, Bill discloses a system and method for determining a cooling profile for aircraft brakes and Dellac teaches to control the first and second brakes of an aircraft based on conditions, one of them being temperature of the brakes. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Bill, with the brake control distribution taught by Dellac, because it would provide adequate braking force while still taking into consideration temperature limits imposed by the cooling of the brakes and a known brake cooling curve. 

As to claim 2, Bill discloses comprising determining at least the first cooling characteristic and/or the second cooling characteristic (see at least Fig 3-5). 

As to claim 3, Bill discloses wherein: the first cooling characteristic is determined based on a first wear indication which indicates the wear state of the first wheel brake; and/or the second cooling characteristic is determined based on a second indication which indicates the wear state of the second wheel brake (see at least ¶14; The controller may be configured to determine the maximum brake temperature by determining a thermal mass of a component of the brake, based on the received wear measurement). 

As to claim 4, Bill discloses determining the relationship between the first cooling characteristic and the second cooling characteristic (see at least Fig 3). 

As to claim 5, Bill discloses wherein the respective specified temperatures are equal (see at least Fig 3-5, related text; solid and dotted temperature curves become the same at the end of the curve).

As to claim 9, Bill fails to explicitly disclose wherein: the determined relationship indicates a ratio according to which braking is to be distributed between the first wheel brake and the second wheel brake. However, Dellac teaches wherein: the determined relationship indicates a ratio according to which braking is to be distributed between the first wheel brake and the second wheel brake (see at least Fig 3; ¶40-46; the braking control module 11 generates braking levels Fg, Fd that are adapted to satisfy the braking objective F, but having an effect on steering torque that merely comes as close as possible to the steering objective C, given the capacities of the brakes. More generally, braking levels Fg, Fd are sought that maximize a simultaneous satisfaction level for both objectives F and C while taking account of any limitations of one or more brakes.). 
Thus, Bill discloses a system and method for determining a cooling profile for aircraft brakes and Dellac teaches to control the first and second brakes of an aircraft based on conditions, one of them being temperature of the brakes. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Bill, with the brake control distribution taught by Dellac, because it would provide adequate braking force while still taking into consideration temperature limits imposed by the cooling of the brakes and a known brake cooling curve. 

As to claim 10, Bill fails to explicitly disclose distributing braking among the first wheel brake and the second wheel brake by applying braking pressure to the first wheel brake and the second wheel brake according to the ratio. However, Dellac teaches distributing braking among the first wheel brake and the second wheel brake by applying braking pressure to the first wheel brake and the second wheel brake according to the ratio (see at least Fig 3; ¶40-46; the braking control module 11 generates braking levels Fg, Fd that are adapted to satisfy the braking objective F, but having an effect on steering torque that merely comes as close as possible to the steering objective C, given the capacities of the brakes. More generally, braking levels Fg, Fd are sought that maximize a simultaneous satisfaction level for both objectives F and C while taking account of any limitations of one or more brakes.). 
Thus, Bill discloses a system and method for determining a cooling profile for aircraft brakes and Dellac teaches to control the first and second brakes of an aircraft based on conditions, one of them being temperature of the brakes. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Bill, with the brake control distribution taught by Dellac, because it would provide adequate braking force while still taking into consideration temperature limits imposed by the cooling of the brakes and a known brake cooling curve. 

As to claim 12, Bill fails to explicitly disclose wherein the method comprises: distributing braking among the first wheel brake and the second wheel brake such that torque is reacted by the first wheel brake and the second wheel brake according to the ratio. However, Dellac teaches wherein the method comprises: distributing braking among the first wheel brake and the second wheel brake such that torque is reacted by the first wheel brake and the second wheel brake according to the ratio (see at least Fig 3; ¶40-46; the braking control module 11 generates braking levels Fg, Fd that are adapted to satisfy the braking objective F, but having an effect on steering torque that merely comes as close as possible to the steering objective C, given the capacities of the brakes. More generally, braking levels Fg, Fd are sought that maximize a simultaneous satisfaction level for both objectives F and C while taking account of any limitations of one or more brakes.). 
Thus, Bill discloses a system and method for determining a cooling profile for aircraft brakes and Dellac teaches to control the first and second brakes of an aircraft based on conditions, one of them being temperature of the brakes. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Bill, with the brake control distribution taught by Dellac, because it would provide adequate braking force while still taking into consideration temperature limits imposed by the cooling of the brakes and a known brake cooling curve. 

As to claim 14, Bill discloses wherein: the first cooling characteristic comprises a first cooling rate according to which the first wheel brake cools when in the first retracted position within the aircraft; and the second cooling characteristic comprises a second cooling rate according to which the second wheel brake cools when in the second retracted position within the aircraft (see at least Figs 3-5; related text). 

As to claim 16, Bill fails to explicitly disclose wherein controlling the application of the first wheel brake and the second wheel brake comprises: applying the first wheel brake in accordance with a first adjustment factor; and applying the second wheel brake in accordance with a second adjustment factor. However, Dellac teaches wherein controlling the application of the first wheel brake and the second wheel brake comprises: applying the first wheel brake in accordance with a first adjustment factor; and applying the second wheel brake in accordance with a second adjustment factor (see at least ¶42-49; it can happen that one or more of the brakes can generate only a limited braking force, preventing the braking objective F or the steering torque objective C being achieved. Under such circumstances, a saturation signal is sent by the group in question to the braking control module 11, which takes this saturation into account in order to generate braking levels Fg and Fd that come as close as possible to the required objectives F, C, given the braking capacity that is available.). 
Thus, Bill discloses a system and method for determining a cooling profile for aircraft brakes and Dellac teaches to control the first and second brakes of an aircraft based on conditions, one of them being temperature of the brakes. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Bill, with the brake control distribution taught by Dellac, because it would provide adequate braking force while still taking into consideration temperature limits imposed by the cooling of the brakes and a known brake cooling curve. 

Allowable Subject Matter
Claims 6-8, 11, 13, and 15, however, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While not verbatim the subject matter of independent claims 1, 17, 18, and 19 covers the same subject matter scope.